DETAILED ACTION
In application filed on 02/14/2019, Claims 1, 6-11 and 19 are pending. Claims 1, 6-11 and 19 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/15/2020 and 08/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1 and 6-10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Prakash et al. [US20070006926A1]
Regarding Claim 1, Prakash teaches a single-particle capturing apparatus comprising:
a flow channel [Para 0013, ‘sequence of complex microfluidic channels’]  on a substrate [Para 0013, ‘chip’],
the single-particle capturing apparatus [Para 0013, 0015, Para 0041-0043, ‘microfluidic bubble logic device/gate’; Fig.3]  including
a wave structure [Annotated Fig. 3] with a mountain portion [Annotated Fig. 3,’ as structurally arranged’] and a valley portion [Annotated Fig. 3,’ as structurally arranged’]on the flow channel [Annotated Fig. 3], and
a recess portion [Annotated Fig. 3,] at a top portion [Annotated Fig. 3] of the mountain portion, the recess portion including a
draw-in passage [Annotated Fig. 3], wherein the recess portion at the top portion[Annotated Fig. 3] of the mountain portion [Annotated Fig. 3,] has a size and shape [Annotated Fig. 3,] that are different [Annotated Fig. 3,] from a size [Annotated Fig. 3,] and shape [Annotated Fig. 3,]of the valley portion [Annotated Fig. 3, note claim 1 has not recited that the mountain portion is adjacent to the valley portion on the flow channel, therefore the examiner can pick and choose which valley portion for the interpretation].


    PNG
    media_image1.png
    511
    954
    media_image1.png
    Greyscale


Annotated Fig. 3, Prakash

Regarding Claim 6, Prakash teaches single-particle capturing apparatus according to claim 1, wherein a channel width [Annotated Fig. 3,’ as structurally arranged’] of the flow channel [Annotated Fig. 3,’ as structurally arranged’]  is smaller [Annotated Fig. 3,’ as structurally arranged’] at the mountain portion [Annotated Fig. 3,’ as structurally arranged’] and larger at the valley portion [Annotated Fig. 3,’ as structurally arranged’].

Regarding Claim 7, Prakash teaches single-particle capturing apparatus according to claim 1, wherein the draw-in passage [Annotated Fig. 3,’ as structurally arranged’] makes communication [Annotated Fig. 3,’ as structurally arranged’]  between 

Regarding Claim 8, Prakash teaches single-particle capturing apparatus according to claim 7, wherein the outside [Annotated Fig. 3,’ as structurally arranged’] is coupled [Annotated Fig. 3,’ as structurally arranged’] to the flow channel [Annotated Fig. 3,’ as structurally arranged’].

Regarding Claim 10, Prakash teaches single-particle capturing apparatus according to claim 1, wherein the flow channel [Annotated Fig. 3,’ as structurally arranged’] and the wave structure [Annotated Fig. 3,’ as structurally arranged’] are curved or bent [Annotated Fig. 3,’ as structurally arranged’; Fig 2 and 8, ‘as structurally arranged’].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by Prakash et al. [US20070006926A1]
Regarding Claim 11, Prakash teaches single-particle capturing apparatus according to claim 7, wherein the flow channel [Annotated Fig. 3,’ as structurally arranged’]  and the wave structure [Annotated Fig. 3,’ as structurally arranged’]  are curved in a U-shape, and an inner side [Annotated Fig. 3,’ as structurally arranged’]  f the U-shape is the outside [Annotated Fig. 3,’ as structurally arranged’]  .
Prakash does not teach “U-shape”
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a change of shape of the flow channel and wave structure to effect the determination of the optimal shape and could seek the benefits associated with having shape of the flow channel and wave structure to be curved in a U-Shape. Please see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV) (B) for further details.

Regarding Claim 19, Prakash teaches single-particle capturing apparatus according to claim 1, wherein a ratio of a depth of the recess portion [Annotated Fig. 3,’ 
Prakash does not teach “wherein a ratio of a depth of”; “to a height from; is 0.8 or less”
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In design and fabrication of microfluidic channels, the selection of optimal experimental conditions including channel area, width, length and shape affects the fluidic flow parameters, such as flow rate, flow direction and flow profile. Thus, the channel shapes (structural design) are result effective variables. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate microfluidic channels at optimal shapes and design to achieve optimal fluidic parameters in flow of liquids in microfluidic circuits. 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Using broadest reasonable interpretation (BRI), Examiner interprets each mountain portion to structurally include “a recess portion at the top of the mountain 
Regarding Claim 9, Prakash teaches single-particle capturing apparatus according to claim 1, wherein a plurality of the mountain portions [Annotated Fig. 3,’ as structurally arranged’] and a plurality of the valley portion [Annotated Fig. 3,’ as structurally arranged’] are aligned on a bottom surface [Fig. 3,’ as structurally arranged’] of the flow channel [Annotated Fig. 3,’ as structurally arranged’]. 
However, Prakash fails to teach “a plurality of mountain portions”; “a plurality of the valley portion”; “aligned on”
It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Prakash to incorporate “the Claim 9 limitations not taught by Prakash. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYELEYE ALEXANDER ALABI/
Examiner, Art Unit 1797    

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797